Illinois Official Reports

                                          Appellate Court



                      City of Chicago v. Eychaner, 2015 IL App (1st) 131833



Appellate Court              THE CITY OF CHICAGO, a Municipal Corporation, Plaintiff-
Caption                      Appellee, v. FRED J. EYCHANER, Defendant-Appellant (Unknown
                             Others, Defendants).



District & No.               First District, Third Division
                             Docket No. 1-13-1833



Filed                        January 21, 2015



Held                         On appeal from plaintiff city’s exercise of its power of eminent
(Note: This syllabus         domain to take defendant’s property and transfer it to a nearby
constitutes no part of the   chocolate factory where defendant challenged the taking was
opinion of the court but     unconstitutional by filing a traverse and motion to dismiss, which
has been prepared by the     were denied by the trial court, and the jury valued the property at $2.5
Reporter of Decisions        million after a trial on just compensation, the appellate court held that
for the convenience of       the city could use eminent domain to take property in a conservation
the reader.)                 area to prevent future blight and that the trial court erred in refusing to
                             exclude any reference to the land’s planned manufacturing district
                             zoning, but it declined to address the relevancy of how and why the
                             zoning district came about; further, the court also held that defendant
                             was not prejudiced when the city called witnesses defendant had
                             formerly retained but chose not to call at trial, that the trial court erred
                             in limiting the testimony of an appraiser defendant had originally
                             retained when the appraiser was called by the city, and that the
                             curative instruction given by the trial court relieved defendant of any
                             prejudice from the revelation that the appraiser who testified for the
                             city was originally retained by defendant, and therefore, the judgment
                             was affirmed in part, reversed in part and remanded for a new trial on
                             just compensation.
     Decision Under           Appeal from the Circuit Court of Cook County, No. 05-L-050792; the
     Review                   Hon. Rita M. Novak and the Hon. Margaret A. Brennan, Judges,
                              presiding.



     Judgment                 Affirmed in part and reversed in part. Cause remanded.



     Counsel on               Thomas Geselbracht, of DLA Piper LLP, of Chicago, for appellant.
     Appeal
                              Stephen R. Patton, Corporation Counsel, of Chicago (Myriam Kasper
                              and Justin A. Houppert, Assistant Corporation Counsel, of counsel),
                              for appellee.



     Panel                    JUSTICE HYMAN delivered the judgment of the court, with opinion.
                              Presiding Justice Pucinski and Justice Lavin concurred in the
                              judgment and opinion.


                                               OPINION

¶1         The plaintiff City of Chicago (City) exercised its power of eminent domain to take
       defendant Fred Eychaner’s property and transfer it to the Blommer Chocolate Company.
       Eychaner filed a traverse and motion to dismiss, challenging the taking as unconstitutional,
       which the trial court denied. After a trial on just compensation, a jury valued Eychaner’s land
       at $2.5 million.
¶2         Eychaner appeals, arguing: (i) the City may not use eminent domain to take property in a
       conservation area in the name of economic redevelopment; (ii) the trial court should have
       granted Eychaner’s motion in limine to bar reference to the property’s planned manufacturing
       district (PMD) zoning; (iii) the trial court erred in excluding evidence of how and why the
       City included Eychaner’s land in the PMD because it was relevant to the issue of whether
       there was a reasonable probability of rezoning; (iv) the City should not have been allowed to
       add new appraisers that Eychaner had originally retained; (v) the trial court should have
       allowed appraiser Michael MaRous to testify regarding his opinion that there was a
       reasonable probability of rezoning; (vi) the trial court should have stricken MaRous’s
       testimony for violating the court’s in limine order when he identified Eychaner as his original
       employer; and (vii) the jury’s $2.5 million verdict was the result of a mistaken belief that
       there was no reasonable probability of rezoning.
¶3         We affirm in part and reverse in part, holding: (i) under long-standing precedent, the City
       may use eminent domain to take property in a conservation area to prevent future blight; (ii)
       the trial court erred in refusing to exclude reference to the land’s PMD zoning, and having so

                                                  -2-
     held, (iii) we decline to address the relevancy of how and why the PMD zoning came about;
     (iv) Eychaner was not prejudiced when the City chose to call witnesses he had formerly
     retained but had chosen not to call at trial; (v) the trial court erred in limiting MaRous’s
     testimony; and (vi) because of the trial court’s curative instruction, no prejudice arose from
     MaRous’s identifying Eychaner as his original employer. Accordingly, we reverse and
     remand for a new trial on just compensation.

¶4                                       BACKGROUND
¶5                           Eychaner’s Property and Rezoning to PMD
¶6       Eychaner owned vacant land at the southwest corner of West Grand Avenue and North
     Jefferson Street (labeled “Eychaner’s Land,” infra figure 1). Two blocks south of Eychaner’s
     land stood the Blommer Chocolate Company’s Chicago factory at the corner of North
     DesPlaines Street and West Kinzie Street (labeled “Blommer’s Factory,” infra figure 1).




     Figure 1.


                                                -3-
¶7       At the end of 1999, the City proposed the creation of a PMD in the Chicago-Halsted
     corridor (shaded area in the map, infra figure 2, “Eychaner” and “Blommer” labels added),
     aimed at protecting the 2,800 industrial jobs located in the area, preventing residential
     encroachment on the existing manufacturing facilities, and encouraging manufacturers to
     invest in their facilities.




     Figure 2.
¶8        The City’s municipal code lists five goals behind the creation of PMDs, to: (i) “foster the
     city’s industrial base”; (ii) “maintain the city’s diversified economy for the general welfare of
     its citizens”; (iii) “strengthen existing manufacturing areas that are suitable in size, location
     and character and which the City Council deems may benefit from designation as a PMD”;
     (iv) “encourage industrial investment, modernization, and expansion by providing for stable
     and predictable industrial environments”; and (v) “help plan and direct programs and
     initiatives to promote growth and development of the city’s industrial employment base.”
     Chicago Municipal Code § 17-6-0401-A (amended Sept. 10, 2014). Residential uses are not

                                                 -4-
       permitted within PMDs. See Chicago Municipal Code §§ 17-6-0403-C, 17-6-0403-F
       (amended Sept. 10, 2014).
¶9         The proposed area for the PMD contained nine industrial firms, including the Blommer
       Chocolate Company’s factory, which was located at the southern most part of the PMD. In
       January 2000, the City held a public meeting regarding the PMD. At the meeting, the area’s
       alderman noted that there had been increasing conflicts between the residential tenants and
       the area’s existing industry, including complaints about heavy truck traffic at all hours of the
       day. At the meeting, the City also mentioned that, later in the year, it would conduct an
       eligibility study for the creation of a tax-increment financing (TIF) district under the Tax
       Increment Allocation Redevelopment Act. 65 ILCS 5/11-74.4-1 et seq. (West 2004). At the
       meeting, the City described Eychaner’s land as one of the “two largest sites [in the proposed
       PMD] that aren’t being used as the present time” and a potential development site.
¶ 10       Blommer also attended the January 2000 meeting and raised concerns about a proposed
       residential development by CMC Heartland on the other side Kinzie Street, just south of
       Blommer’s factory and just outside the proposed boundaries of the PMD. Blommer noted
       that there was no buffer zone between itself and the proposed residential development,
       creating a potential for conflict.
¶ 11       In February 2000, Blommer wrote a letter to the City, objecting to its inclusion in the
       PMD. Blommer’s letter noted that “the purpose of the PMD was to protect manufacturing
       businesses from residential development,” but the inclusion of Blommer did not fulfill that
       purpose. Blommer did not show any interest in Eychaner’s land in the letter.
¶ 12       Blommer primarily objected to its inclusion in the PMD because “the vacant land directly
       South of Blommer [was] scheduled for massive residential development by CMC. Unless the
       boundary of the PMD was extended to include the CMC property (South of Kinzie and North
       of the railroad track), there would be no buffer between the heavy industrial use of
       Blommer’s property and the residential development being proposed by CMC.” Blommer
       took the position that “rather than fight the CMC development, it would be more productive
       to work together with CMC to find ways to make Blommer’s operation more compatible to
       neighboring residential usage.” Citing three sources of conflict–smell, noise, and
       traffic–Blommer noted that it had already made plans to minimize complaints about the smell
       of cocoa bean roasting and plant noise. As to traffic, Blommer, working with the CMC,
       wanted to acquire the vacant land and parking lot to the east of its factory to use as a staging
       area for trucks and alleviate truck congestion on DesPlaines and Kinzie Streets. Blommer
       also proposed vacating the sections of Hubbard and Jefferson Streets adjacent to its plant.
¶ 13       But even with its plan to reduce the smell, noise, and traffic associated with its operation,
       Blommer raised the specter that residents would still find its manufacturing operations
       “intolerable.” If that were the case, the best solution for Blommer would be to relocate, and if
       forced to move, Blommer noted, “it is hard to imagine another manufacturing concern would
       be interested in buying our property only to inherit our neighborhood problems.” Blommer
       concluded that, if it were forced to sell, “not being included in the PMD would provide us
       with some flexibility in finding another use for the property.”
¶ 14       The City’s plan commission (Plan Commission) held another meeting on the PMD in
       March 2000. There, a representative from the City’s department of planning and
       development noted that the PMD would send a message to developers that this area was to
       remain primarily industrial and commercial, and that the PMD would prevent residential

                                                   -5-
       development on vacant parcels within its boundaries. At that meeting, Blommer opposed its
       inclusion in the PMD, repeating the reasons stated in its February 2000 letter. Blommer
       proposed two solutions: expand the PMD to extend south of Kinzie Street, preventing the
       residential development, or exclude Blommer from the PMD so that it could sell its land if
       conflicts arose with the future residents. Members of the Plan Commission expressed a desire
       to keep Blommer in Chicago. In light of Blommer’s and others’ objections, the Plan
       Commission deferred voting to approve the PMD.
¶ 15       In late March 2000, Blommer met with the City regarding its concerns about its inclusion
       in the PMD. To minimize the impact of nearby residential development, Blommer asked the
       City to assist it in increasing the size of its industrial campus to create more places for
       off-street truck staging. Blommer proposed acquiring the land to the north and east of its
       current factory, and then walling off the expanded campus. This expansion would mitigate
       neighbors’ complaints about noise and trucks. Drawings of Blommer’s proposed expansion
       did not include Eychaner’s land (outlined below, infra figure 3, “Eychaner” label added). At
       the meeting, the City noted that it was conducting an eligibility study for a tax-increment
       financing district and that Blommer could use the financing to acquire land for its expansion
       and improve the infrastructure.




       Figure 3.


                                                 -6-
¶ 16        In April 2000, the commissioner of the City’s Plan Commission wrote a letter to
       Blommer expressing “[w]e are committed to keeping quality manufacturing firms, such as
       [Blommer] in the City. To that end, we are very interested in helping your create a larger
       ‘industrial campus’ as a means to internalize your loading operations, limit traffic impacts on
       adjacent streets, and provide room to expand.” The commissioner wrote that the Plan
       Commission would: (i) work on the possibility of closing parts of Hubbard Street and
       Jefferson Street; (ii) pursue the creation of a tax-increment finance district to finance public
       infrastructure improvements and “any potential acquisitions,” which now included
       Eychaner’s land; and (iii) defer approval of residential development south of Blommer’s
       plant “to explore design, use and density issues.” The PMD, the commissioner noted, would
       “ensure that properties to the north and east of [Blommer’s] factory are not developed for
       residential use,” and also made clear that Blommer’s “public support for this action [was]
       crucial in getting this measure through the legislative process.”
¶ 17        In May 2000, Blommer commissioned an architect to draw up a site plan for its expanded
       campus. That plan included Eychaner’s land (infra figure 4, “Eychaner” and “Blommer”
       labels added). In June 2000, Blommer wrote another letter to the commissioner of the City’s
       Plan Commission, summarizing its position on the PMD and CMC’s proposed residential
       development south of Kinzie Street. Blommer laid out the plan for its expanded industrial
       campus, outlining a nine-step process for the expansion, including: (i) the City, Blommer,
       and CMC would execute a redevelopment agreement; (ii) the City would acquire three
       parcels of land, one of which Eychaner owned, that the City would then transfer to Blommer
       for $1; and (iii) the City would put in place a tax-increment finance district to help fund the
       expansion. Blommer also noted that “[a] binding Redevelopment Agreement would have to
       be approved by the City and fully executed before Blommer could fully support the PMD
       and the rezoning of the CMC development” for residential use.
¶ 18        Blommer’s position did not sit well with the City. In a July 2000 memorandum to the
       mayor, the City wrote that “Blommer’s seems to be negotiating as if they have us over [a]
       barrel.” The memorandum recommended proceeding with the creation of the PMD while
       continuing to negotiate with Blommer, also noting, “Blommer’s will go public with its
       concerns. The only other option is to change the boundaries to exclude them. That will create
       a slippery slope for all the others who want out of the PMD.”
¶ 19        In August 2000, the Plan Commission held another meeting. At the meeting, in an effort
       to minimize conflicts between its future residents and Blommer, CMC Heartland proposed a
       1-acre, 25-foot setback for its residential development on Kinzie Street. Blommer withdrew
       its opposition to its inclusion in the PMD based on the City’s willingness to help expand
       Blommer’s industrial campus and “create a buffer” between its operations and CMC’s
       proposed residential development. In expanding the industrial campus, Blommer could move
       its truck staging off of DesPlaines and Kinzie, alleviating complaints about traffic and noise.
       The Plan Commission recommended the city council approve the PMD.
¶ 20        In September 2000, the city council passed an ordinance adopting the PMD. The City
       made five findings. First, it is City policy to “foster the growth of the City’s manufacturing
       and commercial base to maintain a diversified economy.” Second, the City “is committed to
       the retention of exiting manufacturing and commercial firms and the development of modern
       facilities.” Third, the area designated as the PMD is “directly adjacent to the North Branch
       industrial Corridor and shares many of” the corridor’s industrial characteristics. Fourth, the

                                                  -7-
       proposed PMD has “an active manufacturing and commercial base, expansion opportunities,
       excellent locational advantages and sufficient infrastructure. Fifth,” “[c]ontinued
       manufacturing and commercial investment, modernization and expansion depends on a stable
       and predictable land-use environment.” The ordinance then lists the purpose of the PMD as
       intending “to accommodate manufacturing, commercial and entertainment uses with an
       emphasis on office, night-time entertainment, high tech service and sales, arts-oriented retail
       and the retention/expansion of existing manufacturing and distribution facilities.”
¶ 21       That same month, the City’s community development commission accepted for review
       the proposed plan for the River West Tax Increment Financing Redevelopment Project Area
       (River West TIF). The proposed plan encompassed land on the west side of the Chicago
       River (outlined in picture, infra figure 5, “Eychaner” and “Blommer” labels added), and
       included both Blommer’s factory and Eychaner’s land. It also included part, but not all, of
       the PMD (both areas mapped, supra figure 2).




       Figure 5.
¶ 22       As a part of the plan for the proposed River West TIF, the City retained a private firm
       that conducted an eligibility study and drafted a 68-page report. The proposed plan sought
       “to respon[d] to a number of problems and needs within the [River West TIF] Project Area,


                                                  -8-
       and *** to maintain and revitalize the Project Area as a viable support area for” the Loop.
       The study noted that the areas around Chicago’s Loop
               “are currently enjoying a residential renaissance as thousands of new and returning
               residents discover the convenience and vibrancy of living downtown. To satisfy the
               demand for new housing units, developers have begun rehabilitating old industrial
               buildings and constructing new residential buildings around the Project Area. The
               inherent incompatibility between new residents and existing industry and commercial
               businesses can force these industries and commercial businesses out of the area. The
               rise in land values and property taxes, the incentive to sell to high-bidding residential
               developers, and the increase in complaints from neighboring residential
               developments, all work to push industrial and commercial users out.
                   The City of Chicago has recognized, however, that it is critical to the overall
               land-use balance, and to the employment and tax base of the City, to protect and
               enhance the remaining industrial areas already in proximity to the Loop.”
       In support of these policies, the report notes that the City created the Chicago-Halsted PMD
       and that the River West TIF is one of the City’s tools that “is intended to provide the
       financial mechanism necessary to implement the goals and objective of” the PMD.
¶ 23       Regarding the PMD, the River West TIF study described the need for buffer zones
       between industrial and residential uses to “limit off-site impacts such as noise and vibration”
       and “to prevent conflicts between incompatible uses.” It also noted that “demand for new or
       additional facilities by existing industry is expected to become important in the future.”
¶ 24       The proposed area for the River West TIF consisted of 124 acres with 103 buildings and
       105 vacant or parking lot parcels. The usage within the River West TIF included: 15.1%
       industrial, 7.8% commercial, 1.4% mixed-use residential, and 0.7% multifamily residential.
       The remaining uses fell into the categories of institutional, parking, vacant, railroad, and
       other right-of-way.
¶ 25       The study found that tax-increment financing would induce private investment and arrest
       blighting factors in the area. Because the area had not been subject to growth and
       reinvestment, the study reasoned that property owners would not invest in their properties
       without tax-increment financing. The study anticipated benefits, including: (i) stronger
       economic vitality; (ii) increased construction and long-term employment opportunities; (iii)
       replacement of inappropriate uses, blight, and vacant properties with viable, high-quality
       developments; (iv) the elimination of physical impediments, such as roads in poor condition;
       (v) the construction of public improvements to attract private investment; (vi) job-training
       services to make the area more attractive to investors and employers; and (vii) opportunities
       for minority- and women-owned businesses to share in the redevelopment.
¶ 26       The study also documented the conditions of the buildings within the area. According to
       the study, 88% of the buildings were 35 years old or older, and the area met the statutory
       definitions for the following blighting factors: deterioration, code violations, excessive
       vacancies, lack of community planning, and lagging property values. The proposed plan
       concluded that it met the requirements of a “conservation area” under the Tax Increment
       Allocation Redevelopment Act (65 ILCS 5/11-74.4-1 et seq. (West 2004)).
¶ 27       Moreover, the study set forth several goals and objectives for the River West TIF,
       including: (i) “reduction or elimination of those conditions which qualify the Project Area as


                                                   -9-
       a conservation area”; (ii) “provision of sound economic development in the Project Area,
       particularly by strengthening the viability, function, and cohesiveness of industrial and
       commercial development”; (iii) employment of local residents; (iv) the creation of strong
       public-private partnerships; (v) improved utilities, roadways, transit facilities, and
       infrastructure; (vi) improved quality of life in the City; (vii) fostering an environment to
       benefit the health, safety, and general welfare of City residents, and that will enhance
       property values and stimulate private investment; and (viii) the preservation of historic
       buildings.
¶ 28       The study lists 15 strategies to induce redevelopment: (i) encouraging “maintenance and
       expansion of sound and viable industrial and commercial uses in appropriate locations”; (ii)
       permitting “residential development only where such development imposes the minimum
       adverse impact upon the existing industrial and commercial base”; (iii) rehabilitating and
       modernizing existing industrial and commercial structures for continued use; (iv) assembling
       parcels into shapes appropriate for modern development; (v) upgrading infrastructure; (vi)
       create buffers between incompatible uses; (vii) recruiting new enterprises to fill vacant
       structures; (viii) studying existing and future traffic conditions; (ix) improving parking; (x)
       enhancing visual character with building rehabilitation and right-of-way improvements; (xi)
       undertaking environmental rehabilitation; (xii) preventing any adverse environmental impact
       to the Chicago River; (xiii) promoting energy efficient development; (xiv) establishing
       job-readiness and job-training programs and having area employers commit to interviewing
       those trainees; and (xv) providing opportunities for women- and minority-owned businesses.
¶ 29       The River West TIF plan cited one parcel of land for acquisition by the City under the
       Act, but this was not Eychaner’s land. The total estimated redevelopment costs for the River
       West TIF were $150 million. The estimated date of completion of the redevelopment project
       was “no later than December 31, 2023.”
¶ 30       In January 2001, the community development commission recommended the city council
       adopt the plan for the River West TIF. The city council passed an ordinance that adopted the
       River West TIF plan soon thereafter, finding that, as a conservation area, the area “may
       become a blighted area.”
¶ 31       In May 2001, Blommer submitted a redevelopment proposal to the City regarding its
       expanded campus. Blommer proposed acquiring 4.2 acres of land surrounding its factory,
       which included Eychaner’s land. Its proposal noted that Blommer’s expanded campus would
       create and retain jobs at its plant, increase tax revenue for the City, ensure that Blommer
       stayed in Chicago, and create a “buffer zone” between Blommer’s factory and residential
       development.
¶ 32       In February 2002, Blommer offered to purchase Eychaner’s land for $824,980. Eychaner
       refused to sell. In April 2002, the City notified Eychaner that it was considering taking his
       property. The City’s community development commission held a public meeting regarding
       the proposed taking in May 2002. Eychaner’s counsel attended the meeting and objected to
       the City’s actions. The commission nevertheless recommended acquiring Eychaner’s and
       others’ property via eminent domain. In June 2002, the city council passed an ordinance
       authorizing the taking of Eychaner’s land, finding the taking necessary to achieve the
       objectives of the River West TIF plan, noting “[t]he Plan and the use of tax increment
       financing provide a mechanism to support new growth through leveraging private


                                                 - 10 -
       investment, and helping to finance land acquisition, demolition, remediation, site preparation
       and infrastructure for new development in the Area.”
¶ 33       In February 2006, the city council passed an ordinance appointing Blommer as the
       project developer for the acquired properties and authorizing a redevelopment agreement
       between Blommer and the City.

¶ 34                                    Condemnation Proceedings
¶ 35        In August 2005, the City filed a complaint to condemn Eychaner’s property through
       eminent domain. In January 2006, Eychaner filed a traverse and motion to dismiss, arguing
       that the City’s exercise of eminent domain was prima facie unconstitutional and that the trial
       court should dismiss the complaint.
¶ 36        The trial court denied Eychaner’s traverse in August 2006. On Eychaner’s motion, the
       trial judge certified that order for interlocutory appeal on the question of whether the City
       could use its eminent domain powers to take property that is neither blighted nor a slum and
       give it to a private party in the name of economic redevelopment. This court denied
       Eychaner’s petition for leave to appeal and remanded the case, which proceeded to a jury
       trial on just compensation.
¶ 37        Before trial, Eychaner moved in limine to bar reference to the land’s PMD zoning.
       Eychaner argued that under the “project influence rule,” the valuation should not take into
       account the PMD zoning. The trial judge denied that motion. The City filed a motion
       in limine to bar evidence that it intends to transfer the land to Blommer, which the trial court
       granted.
¶ 38        Eychaner disclosed four expert witnesses under Illinois Supreme Court Rule 213(f)(3)
       (eff. Jan. 1, 2007): Joseph Thouvenell, Michael MaRous, Allen Kracower, and Dale
       Kleszynski. But in his witness list before trial, Eychaner decided not to call two of his
       experts: MaRous and Thouvenell. The City then supplemented its Rule 213(f) disclosures to
       add MaRous and Thouvenell as its own witnesses. Eychaner moved to strike those
       disclosures as untimely, which the trial court denied. The City then moved in limine to bar
       Eychaner from cross-examining his abandoned witnesses on opinions the City did not elicit
       on direct examination, which the trial court granted. It also granted Eychaner’s motion in
       limine to bar evidence that he previously retained MaRous and Thouvenell.
¶ 39        At trial, during the City’s case-in-chief, it called three real estate appraisal expert
       witnesses. First, Kathy Dart opined rezoning was not a reasonable probability. She based this
       conclusion on Chicago’s 13 PMDs, not one of which has a residential use in it. No one has
       rezoned any land in a PMD for residential use. They are strictly industrial and commercial
       areas. She also noted that residential use would not meet the objectives of a PMD. Dart stated
       that the highest and best use of the land was for light industrial and commercial uses,
       consistent with the PMD zoning. Dart appraised the property at $1.53 million. Another
       appraiser, James Gibbons, testified similarly: that it was not reasonably probable to assume
       that land in a PMD could be rezoned for residential use. He appraised Eychaner’s land at
       $1.4 million.
¶ 40        The City then called MaRous, who did not testify whether there was a reasonable
       probability of rezoning, but valued the land at $2.55 million assuming the land’s PMD



                                                  - 11 -
       zoning, which he described on cross-examination as an “extraordinary assumption.” MaRous
       also testified as follows on redirect examination:
                    “Q. [City’s attorney:] And then he [opposing counsel] also mentioned that you do
               work for corporations, correct?
                    A. Yes.
                    Q. And a corporation did not hire you to appraise the subject property in this case,
               did they?
                    A. It may have been one of Mr. Eychaner’s corporations. I don’t recall.
                    Q. Well–
                    MR. GESELBRACHT [Eychaner’s attorney]: Objection, [Y]our Honor.
                    THE COURT: Sustained. Move to strike[?]
                    MR. GESELBRACHT: Move to strike.
                    THE WITNESS: Okay.
                    THE COURT: That answer will be stricken.”
       Eychaner requested a sidebar and moved to strike all of MaRous’s testimony for violating the
       trial court’s in limine order. Alternatively, Eychaner argued that the trial court should permit
       him to re-cross-examine MaRous on his opinions not covered on the City’s direct
       examination. As a second alternative, Eychaner requested a curative instruction. The court
       denied Eychaner’s motions, but did instruct the jurors “not to concern themselves with who
       may have requested Mr. MaRous to perform an appraisal of the subject property.”
¶ 41        In Eychaner’s case-in-chief, he called Allen Kracower as a land planning expert.
       Kracower testified that the highest and best use for the land was as a “multiple family
       residential” use. As to the reasonable probably of rezoning, Kracower opined that “it was
       reasonably probable *** to have the property rezoned” to allow “a multiple family
       higher-rise type structure.” He based this opinion on the rezoning of 13 acres of nearby land
       outside of the PMD that was originally zoned for industrial use and was rezoned in 1972 and
       2002 for residential use: Kinzie Park and Kinzie Station. These rezonings, Kracower stated,
       showed that the industrial zoning designation was flexible. He also noted that the
       surrounding area is becoming increasingly residential to the east and south even though
       industrial firms once dominated it. In Kracower’s opinion, dense urban areas are not suited
       for manufacturing, since such use requires an abundance of land and unclogged trucking
       routes. Regarding PMDs generally, Kracower opined that the PMD was an out-of-date
       classification since it has not stopped manufacturing from leaving the City. He also said there
       were no residential uses in PMDs simply because no one had asked for such a rezoning.
¶ 42        Eychaner then called Dale Kleszynski as an expert real estate appraiser. Kleszynski
       opined that there was a reasonable probability of rezoning and that the highest and best use of
       the land was as a residential high rise. He noted many properties in the area, especially on the
       east side of the Chicago River, had transitioned from industrial to residential. Kleszynski
       valued the land at $5.1 million. On cross-examination, however, Kleszynski revealed that, for
       valuation purposes, he did not compare Eychaner’s land to land in other PMDs. He also
       could not cite a single instance of a residential use in any PMD.
¶ 43        Eychaner also called Nora Curry, a financial planning analyst with the City’s department
       of housing and economic development. Curry testified about the nature and purpose of PMDs
       to create stable areas of industry.

                                                  - 12 -
¶ 44       In its rebuttal case, the City called Thouvenell, who valued the land at $3.6 million and
       stated that its highest and best use was as multifamily residential use. He testified to a
       reasonable probability of rezoning for multifamily residential use. He admitted that in the
       City’s 13 PMDs, there were no residential uses, and he relied on other nearby properties that
       have been rezoned from industrial to residential classifications.
¶ 45       The City then called Lawrence Okrent, an expert land planner, who testified that there
       was no reasonable probability of rezoning Eychaner’s property. He looked at zoning trends in
       the area dating back to the 1920s. He opined that the creation of this PMD was consistent
       with land use trends in the area. Okrent disagreed with Kracower regarding the
       meaningfulness of nearby residential development. He distinguished Eychaner’s property
       from others because it was in the middle of the PMD, making it an unlikely candidate for
       residential rezoning. For the city council to adopt residential zoning for Eychaner’s land, he
       testified, would be careless, and the highest and best use of the land was for light industrial
       and commercial uses, consistent with the PMD zoning.
¶ 46       The jury returned a verdict of $2.5 million. Eychaner appeals.

¶ 47                                       ANALYSIS
¶ 48      Eychaner raises seven issues on appeal regarding both the traverse and the trial on just
       compensation. We find no constitutional error, but reverse for a new trial on just
       compensation.

¶ 49                            Eminent Domain in a Conservation Area
¶ 50        Eychaner argues that the City may not exercise the power of eminent domain in a
       conservation area in the name of economic redevelopment. We disagree. We review the
       constitutionality of a taking de novo. Southwestern Illinois Development Authority v.
       Al-Muhajirum, 318 Ill. App. 3d 1005, 1008 (2001).
¶ 51        Condemnation, or eminent domain, is the process by which the government takes private
       property for public purposes subject to payment of just compensation. Village of Bellwood v.
       American National Bank & Trust Co. of Chicago, 2011 IL App (1st) 093115, ¶ 18. The
       Illinois Constitution and the United States Constitution prohibit the taking of private property
       for a public purpose without payment. Ill. Const. 1970, art. I, § 15; U.S. Const., amend. V.
       While the power and right of eminent domain are indeed vast, they are heavily regulated by
       legislation. Department of Public Works & Buildings v. Kirkendall, 415 Ill. 214, 218 (1953).
¶ 52        The government’s exercise of eminent domain must be for some public purpose. City of
       Chicago v. Barnes, 30 Ill. 2d 255, 257 (1964). Nevertheless “private persons may ultimately
       acquire ownership of property arising out of a taking and the subsequent transfer to private
       ownership does not by itself defeat the public purpose.” Southwestern Illinois Development
       Authority v. National City Environmental, L.L.C., 199 Ill. 2d 225, 235 (2002) (SWIDA).
       Moreover, “possessory use by the public is not an indispensable prerequisite to the lawful
       exercise of the power of eminent domain.” People ex rel. Gutknecht v. City of Chicago, 3 Ill.
       2d 539, 545 (1954).
¶ 53        Eychaner argues the City’s taking is unconstitutional, lacking a public purpose under
       SWIDA, 199 Ill. 2d 225. Eychaner mischaracterizes SWIDA, arguing that the City cannot use
       eminent domain to transfer property from one party to another unless the property is blighted.


                                                  - 13 -
       But SWIDA focuses on the motive behind the taking, and does not support Eychaner’s
       position.
¶ 54       In SWIDA, the Southwestern Illinois Development Authority (SWIDA) sought to
       exercise its eminent domain powers to take 148.5 acres of land belonging to a recycling
       company and transfer it to a racetrack for use as a parking lot. Id. at 228-29. SWIDA cited
       less traffic, better public safety, economic benefits, and the reduction of blight as the public
       purposes of the taking, but conducted no study and had no economic plan to support these
       findings. Id. at 232-33. The trial court approved the taking as constitutional, but the supreme
       court reversed. Id. at 227. SWIDA permits a government to take property in the name of
       economic redevelopment as long as members of the public are the primary intended
       beneficiaries of the taking rather than private businesses. Id. at 240.
¶ 55       The supreme court established no “bright-line test” or set of factors to distinguish public
       versus private beneficiaries. Id. Rather, the court noted that the facts–significantly, a lack of a
       parking study or economic plan–showed this was a sweetheart deal, and that SWIDA did not
       intend to benefit the public at all:
                    “While the activities here were undertaken in the guise of carrying out its
               legislated mission, SWIDA’s true intentions were not clothed in an independent,
               legitimate governmental decision to further a planned public use. SWIDA did not
               conduct or commission a thorough study of the parking situation at Gateway. Nor did
               it formulate any economic plan requiring additional parking at the racetrack. SWIDA
               advertised that, for a fee, it would condemn land at the request of ‘private developers’
               for the ‘private use’ of developers. In addition, SWIDA entered into a contract with
               [the racetrack] to condemn whatever land ‘may be desired *** by [the racetrack].’
               Clearly, the foundation of this taking is rooted not in the economic and planning
               process with which SWIDA has been charged. Rather, this action was undertaken
               solely in response to Gateway’s expansion goals and its failure to accomplish those
               goals through purchasing [the recycling center’s] land at an acceptable negotiated
               price. It appears SWIDA’s true intentions were to act as a default broker of land for
               Gateway’s proposed parking plan.” (Emphases added.) Id. at 240-41.
¶ 56       This court commented in dicta on SWIDA in City of Chicago v. Midland Smelting Co.,
       385 Ill. App. 3d 945 (2008). We noted that SWIDA did not stand for the proposition that
       takings in the name of economic redevelopment required a right of public access to the taken
       property. Id. at 971. Rather, “ ‘possessory use by the public is not an indispensable
       prerequisite to the lawful exercise of the power of eminent domain.’ ” Id. at 973 (quoting
       People ex rel. Gutknecht v. City of Chicago, 3 Ill. 2d 539, 544-45 (1954)). Instead, the
       SWIDA court “focused on the motives behind the taking and whether the taking was in fact
       intended to benefit the public or, rather, to benefit purely private interests.” Id. at 971-72.
¶ 57       SWIDA does not stand for the proposition, as Eychaner urges, that a taking in a
       conservation area is unconstitutional. In People ex rel. Gutknecht v. City of Chicago, 3 Ill. 2d
       539 (1954), and Kelo v. City of New London, Connecticut, 545 U.S. 469 (2005), the Illinois
       Supreme Court and United States Supreme Court held these takings constitutional.
¶ 58       In Gutknecht, the Illinois Supreme Court dealt with the constitutionality of a taking in a
       conservation area under the Urban Community Conservation Act (Ill. Rev. Stat. 1953,
       ch. 67½, ¶ 91.8 et seq.). Gutknecht, 3 Ill. 2d at 541. That statute defined “conservation areas,”
       like the statute here, as those areas “likely to become slum and blighted areas if their

                                                   - 14 -
       deterioration is not arrested.” Id. at 542. The statute called for the creation of “municipal
       community conservation boards” to designate areas as conservation areas, and, after
       investigations and hearings, to adopt conservation plans to prevent the areas from becoming
       blighted. Id. If the board adopted a conservation plan, it could take land through eminent
       domain when appropriate to the plan’s implementation. Id. at 543.
¶ 59       The plaintiff in Gutknecht challenged the validity of these takings. It argued that because
       the statute allowed properties acquired through eminent domain to be transferred to private
       developers in accordance with a conservation plan, the taking had no public purpose. Id. at
       544. Eychaner makes the same argument. Our supreme court roundly rejected that position,
       holding “[w]hen such areas have been reclaimed and the redevelopment achieved, the public
       purpose has been fully accomplished.” (Internal quotation marks omitted.) Id. at 545.
¶ 60       Nor was it fatal that the Gutknecht takings were done to prevent blight rather than
       eliminate it (another of Eychaner’s arguments). Rejecting this position, the court said it knew
       of no constitutional principle requiring a government to deal with blight only after “it has
       reached its maximum development.” Id. The court also rejected the argument that the use of
       eminent domain to prevent slums would mean every piece of property potentially could be
       condemned. Id. “Legitimate use of governmental power is not prohibited because of the
       possibility that the power may be abused.” Id.
¶ 61       Similarly, the United States Supreme Court in Kelo v. City of New London, Connecticut,
       545 U.S. 469 (2005), found no issue with this kind of taking. There, a state-sanctioned
       nonprofit created a development plan to revitalize an economically distressed portion of the
       city. Id. at 472-74. Part of that plan included the acquisition of 115 privately owned
       properties for use as a conference center hotel among other commercial and recreational uses.
       Id. at 474. Many of the individual properties were not blighted, but were condemned only
       because they were located in the planned development area. Id. at 475.
¶ 62       Addressing the same arguments, the court rejected the condemnees’ position on the
       constitution’s public use mandate, holding the fifth amendment’s public use requirement did
       not require the public actually be able to use the taken land. Id. at 479. Rather, “it embraced
       the broader and more natural interpretation of public use as ‘public purpose.’ ” Id. at 480.
       That interpretation granted great deference to state legislatures to determine “what public
       needs justify the use of the takings power.” Id. at 483. Thus, the court reasoned that the plan
       the city set forth–to revitalize a distressed area–satisfied the public use requirement:
               “The City has carefully formulated an economic development plan that it believes
               will provide appreciable benefits to the community, including–but by no means
               limited to–new jobs and increased tax revenue. *** To effectuate this plan, the City
               has invoked a state statute that specifically authorizes the use of eminent domain to
               promote economic development. Given the comprehensive character of the plan, the
               thorough deliberation that preceded its adoption, and the limited scope of our review,
               it is appropriate for us *** to resolve the challenges of the individual owners, not on a
               piecemeal basis, but rather in light of the entire plan. Because that plan
               unquestionably serves a public purpose, the takings challenged here satisfy the public
               use requirement of the Fifth Amendment.” (Emphases added.) Id. at 483-84.
¶ 63       Guided by SWIDA, Gutknecht, and Kelo, we turn to the City’s taking and hold that it
       unquestionably serves a public purpose of preventing blight, promoting economic


                                                  - 15 -
       revitalization, and protecting existing industry. As the City noted at oral argument, the public
       purpose of the PMD and River West TIF was “to make this whole area work for everyone.”
¶ 64       We begin with the authority under which the City exercised the taking. See Lake Louise
       Improvement Ass’n v. Multimedia Cablevision of Oak Lawn, Inc., 157 Ill. App. 3d 713, 716
       (1987) (“the question of whether a particular taking authorized by a legislative enactment
       should not be construed constitutionally without a complete inquiry into the substance of the
       legislation and its ultimate purpose”).
¶ 65       The City took Eychaner’s property under the Tax Increment Allocation Redevelopment
       Act (Act) (65 ILCS 5/11-74.4-1 et seq. (West 2004)), which allows municipalities to use
       eminent domain within a “redevelopment project area *** to achieve the objectives of the
       redevelopment plan and project” (65 ILCS 5/11-74.4-4(c) (West 2004)). A “redevelopment
       plan” is a program “to reduce or eliminate” conditions that cause the area to be labeled as a
       “blighted area,” a “conservation area,” or an “industrial park conservation area.” (Internal
       quotation marks omitted.) 65 ILCS 5/11-74.4-3(n) (West 2004). In addition to eminent
       domain, a municipality may acquire and dispose of property in any number of ways to further
       a redevelopment plan. See 65 ILCS 5/11-74.4-4(c) (West 2004) (“A municipality may ***
       acquire by purchase, donation, lease or eminent domain; own, convey, lease, mortgage or
       dispose of land and other property, real or personal, or rights or interests therein, and grant or
       acquire licenses, easements and options with respect thereto, all in the manner and at such
       price the municipality determines is reasonably necessary to achieve the objectives of the
       redevelopment plan and project.”).
¶ 66       Under the Act, an improved area is considered “blighted” where “buildings or
       improvements are detrimental to the public safety, health, or welfare because of a
       combination of 5 or more” blighting factors distributed throughout the area, including:
       dilapidated, obsolescent, or deteriorated buildings; code violations; illegal uses; excessive
       vacancies; lack of ventilation, light, or sanitary facilities; inadequate utilities; excessive or
       deleterious land use; the need for environmental remediation; lack of community planning;
       and declining land values. (Emphasis added.) See 65 ILCS 5/11-74.4-3(a)(1)(A)-(M) (West
       2004).
¶ 67       Similarly, an improved area is considered a “conservation area” where “50% or more of
       the structures” are 35 years old or older, and the “area is not yet a blighted area but because
       of a combination of 3 or more of” the above blighting factors, the “area may become a
       blighted area.” (Emphasis added.) See 65 ILCS 5/11-74.4-3(b)(1)-(13) (West 2004). (The
       blighting factors for a “blighted area” and a “conservation area” are, for the most part,
       identical. The differences between the factors are either insubstantial or irrelevant. Compare
       65 ILCS 5/11-74.4-3(a)(1)(G) (West 2004), and 65 ILCS 5/11-74.4-3(b)(7) (West 2004);
       compare 65 ILCS 5/11-74.4-3(a)(1)(M) (West 2004), and 65 ILCS 5/11-74.4-3(b)(13) (West
       2004).)
¶ 68       The Act’s definition of a “conservation area” is similar to the term’s definition in the
       Urban Community Conservation Act, the statute at issue in Gutknecht, 3 Ill. 2d at 541. In the
       Act’s legislative findings, the General Assembly noted that “conservation areas are rapidly
       deteriorating and declining and may soon become blighted areas if their decline is not
       checked.” 65 ILCS 5/11-74.4-2(a) (West 2004). The legislature further found that the
       presence of blighting factors in a conservation area endangers the area’s “stable economic
       and physical development.” Id. “[T]o remove and alleviate adverse conditions it is necessary

                                                   - 16 -
       to encourage private investment and restore and enhance the tax base of the taxing districts in
       such areas by the development or redevelopment of project areas.” 65 ILCS 5/11-74.4-2(b)
       (West 2004). Redevelopment projects that eliminate blighting factors from conservation
       areas are, as the legislature found, “essential to the public interest.” Id.
¶ 69       Eychaner does not contest the designation of the River West TIF as a conservation area.
       That is, he does not contest that the area is under the threat of becoming blighted. Under
       Gutknecht, the government may use the power of eminent domain to prevent future blight in
       a conservation area such as the River West TIF. Gutknecht, 3 Ill. 2d at 545. Eychaner
       incorrectly argues that SWIDA’s holding foreclosed takings unless to eliminate already
       existing blight. Not so.
¶ 70       When determining the limits of the government’s right to take private property, we will
       defer to the General Assembly’s exercise of those powers. Id. at 543; SWIDA, 199 Ill. 2d at
       236 (“Great deference should be afforded the legislature and its granting of eminent domain
       authority.”). Under SWIDA, that deference evaporates when the public purpose behind the
       taking is a pretext, when a municipality uses eminent domain as a weapon to forcibly transfer
       property from one private owner to another. See SWIDA, 199 Ill. 2d at 240 (“While
       [SWIDA’s] activities here were undertaken in the guise of carrying out its legislated mission,
       SWIDA’s true intentions were not clothed in an independent, legitimate governmental
       decision to further a planned public use.”); Kelo v. City of New London, Connecticut, 545
       U.S. 469, 478 (2005) (noting government would not be allowed “to take property under the
       mere pretext of a public purpose, when its actual purpose was to bestow a private benefit”);
       cf. Franco v. National Capital Revitalization Corp., 930 A.2d 160, 169 (D.C. 2007) (finding
       “pretext” to be valid affirmative defense to condemnation for economic redevelopment).
¶ 71       Recognizing the difference between a valid public use and a sham can be challenging.
       But a telling feature of sound public use in the context of economic redevelopment is the
       existence of a well-developed, publicly vetted, and thoughtful economic development plan.
       Such a plan was present in Kelo, 545 U.S. at 483-84, and Gutknecht, 3 Ill. 2d at 542-43, but
       absent in SWIDA, 199 Ill. 2d at 240 (“SWIDA did not conduct or commission a thorough
       study of the parking situation at [the racetrack]. Nor did it formulate any economic plan
       requiring additional parking at the racetrack.”). A taking will likely pass constitutional
       muster where done in furtherance of a sound economic development plan, rather than the
       plan retroactively justifying the taking. Cf. Romeo v. Cranston Redevelopment Agency, 254
       A.2d 426, 433 (R.I. 1969) (“governing bodies must either plan for the development or
       redevelopment of urban areas or permit them to become more congested, deteriorated,
       obsolescent, unhealthy, stagnant, inefficient and costly” (internal quotation marks omitted)).
¶ 72       The City had a plan when it created the PMD to promote industrial investment and
       prevent residential encroachment on existing factories. The City wanted to foster its
       industrial and commercial base while maintaining a diversified economy. In creating a large
       contiguous PMD, the City created an area where industrial and commercial users could rely
       on a stable and predictable zoning scheme. That stability would encourage investment,
       modernization, and expansion of existing industrial facilities while minimizing future
       conflicts between industrial and residential property owners. Investment would promote job
       growth and increase tax revenues. The City logically found that, given the increasingly
       residential nature of the area surrounding the Loop, existing manufacturing firms had little
       incentive to invest in their facilities–let alone stay in their current locations–especially

                                                 - 17 -
       knowing that rising land values and taxes would soon make their current locations unfeasible
       if nearby residents complained about factory operations.
¶ 73        The City also created the River West TIF to further similar goals through the exercise of
       eminent domain and to act as a “financial mechanism” to implement the PMD. Before
       approving the River West TIF, the City thoroughly studied the proposed area and created
       strategies for its revitalization. One of the goals for the River West TIF, given the “inherent
       incompatibility between new residents and existing industry,” was to minimize the conflict
       between residential and industrial uses. This included “protect[ing] and enhanc[ing] the
       remaining industrial areas already in proximity to the Loop,” and creating buffer zones
       between industrial and residential uses. Anticipated benefits of the River West TIF included
       more economic and employment opportunities, increased tax revenue, and the prevention of
       blight. Moreover, in the ordinance authorizing the taking of Eychaner’s land, the City found
       the eminent domain action in line with the goals of the River West TIF.
¶ 74        The findings associated with the PMD, the River West TIF, and the ordinance
       authorizing the taking of Eychaner’s land do not indicate a sweetheart deal to help Blommer
       avoid paying full price for Eychaner’s land on the real estate market, as was the case in
       SWIDA, 199 Ill. 2d at 239-40. On the contrary, these plans show the City, in good faith,
       considering the public use of taking Eychaner’s land, and finding it in conformance with the
       goals of the Act, the PMD, and River West TIF to check future blight, to minimize the
       conflict between residential and industrial uses, and promote the economic revitalization of a
       conservation area. See 65 ILCS 5/11-74.4-3(n) (West 2004); Northeast Parent & Child
       Society, Inc. v. City of Schenectady Industrial Development Agency, 114 A.D.2d 741, 742
       (N.Y. App. Div. 1985) (finding valid public use in taking of school for industrial use to retain
       local industry); General Building Contractors, L.L.C. v. Board of Shawnee County
       Commissioners, 66 P.3d 873, 883 (Kan. 2003) (holding development of industrial park valid
       public purpose of encouraging economic development).
¶ 75        Eychaner cites no evidence that the River West TIF and PMD were set up as a sham to
       take his property. He does not attack the findings of the study underlying the River West TIF,
       which noted the presence of four blighting factors, and the need for economic revitalization
       and reinvestment. See Malec v. City of Belleville, 407 Ill. App. 3d 610, 632 (2011) (“When a
       municipality approves the findings of blight in an ordinance, a presumption exists that the
       municipality’s findings of blight were valid.”). The goals of the River West TIF–to reduce
       blighting factors, prevent blight, foster the City’s industrial base, prevent conflicts between
       residential and industrial uses, and retain existing industry–all constitute valid public uses.
       The taking of Eychaner’s land to expand Blommer’s industrial campus land furthers each of
       these goals and is thus a sound use of eminent domain.
¶ 76        Eychaner next argues that his property shows no signs of blight and therefore cannot be
       taken. Our supreme court long ago rejected this argument. See City of Chicago v. Barnes, 30
       Ill. 2d 255, 257 (1964) (“the fact that there may be some sound buildings in the slum and
       blighted area is no defense to the proceedings. Property may be taken which, standing by
       itself, is unoffending, for the test is based on the condition of the area as a whole.”); Village
       of Wheeling v. Exchange National Bank of Chicago, 213 Ill. App. 3d 325, 332 (1991) (same).
       The argument suffers from tunnel vision. The question of whether a taking prevents or
       eliminates blight focuses on the area in question–here, the River West TIF–not Eychaner’s
       individual property.

                                                  - 18 -
¶ 77       Eychaner casts aspersions on the deal between the City and Blommer to expand
       Blommer’s campus. Throughout his briefs, he implies that that deal was the impetus behind
       both the PMD and River West TIF. This is incorrect. Rather, the City conceived of the PMD
       and River West TIF as part of an economic revitalization plan. Blommer’s objection to its
       inclusion in the PMD created a roadblock to the City’s plan, which the City removed when it
       agreed to aid and fund the expansion of Blommer’s campus. While numerous land owners
       objected to their inclusion in the PMD, the City only acted on Blommer’s objection.
       Naturally, the City did not want the PMD to cause hardship to existing industry like
       Blommer–a result contrary to the stated purposes of the PMD and River West TIF.
       Accordingly, Eychaner’s characterization is untrue.
¶ 78       Thus, the use of eminent domain to expand Blommer’s campus passes constitutional
       muster because it aligns with the goals of the City’s economic development plan to retain
       existing industry, prevent conflicts between residential and industrial use, and promote
       investment and revitalization in a conservation area.
¶ 79       The trial court properly denied Eychaner’s traverse and motion to dismiss.

¶ 80                                The “Scope of the Project” Rule
¶ 81       Eychaner next argues that the trial court erred when it denied his motion in limine to
       exclude reference to his property’s PMD zoning. He asserts that the zoning was inadmissible
       under the “scope of the project” rule or “project influence” rule. We agree. Generally, we
       review the denial of a motion in limine for an abuse of discretion. Illinois State Toll Highway
       Authority v. Heritage Standard Bank & Trust Co., 250 Ill. App. 3d 665, 673 (1993). But
       where the issue is one of statutory interpretation, our review is de novo. People v. Childress,
       338 Ill. App. 3d 540, 547 (2003).
¶ 82       Generally, the valuation date of condemned property is the time of filing the petition for
       condemnation. City of Chicago v. Riley, 16 Ill. 2d 257, 264 (1959). The “scope of the
       project” rule is an exception to this rule and is codified in the Eminent Domain Act (735
       ILCS 30/1-1-1 et seq. (West 2012)). Regarding valuation, the rule states:
                   “In the condemnation of property for a public improvement, there shall be
               excluded from the fair cash market value of the property any appreciation in value
               proximately caused by the improvement and any depreciation in value proximately
               caused by the improvement. However, such appreciation or depreciation shall not be
               excluded when property is condemned for a separate project conceived independently
               of and subsequent to the original project.” (Emphasis added.) 735 ILCS 30/10-5-60
               (West 2012) (formerly 735 ILCS 5/7-121 (West 2004) (no substantive differences)).
       As Eychaner notes, this statute codifies the rule from United States v. Miller, 317 U.S. 369
       (1943). See 3 Julius L. Sackman, Nichols on Eminent Domain § 8A.01(3)(a)-(b) (3d ed.
       1997).
¶ 83       The facts of Miller clarify application of the rule. In Miller, the government flooded an
       area which a railroad passed through. Miller, 317 U.S. at 370. To compensate the railroad,
       the government selected sites as possible alternatives for the railway. Id. at 371. In the
       intervening years between the flood and building the new rail line, a town had sprung up on
       the now-valuable waterfront property created by the flooding. Id. When time came to
       relocate the railway, the government filed an action in eminent domain to take the


                                                 - 19 -
       townspeople’s land. Id. On the issue of just compensation, the trial court did not allow the
       jury to consider the increase in value that the flood caused, and the United States Supreme
       Court affirmed. The court reasoned that if “the public project from the beginning included the
       taking of certain tracts but only one of them is taken in the first instance, the owner of the
       other tracts should not be allowed an increased value for his lands which are ultimately to be
       taken.” (Emphasis added.) Id. at 376-77. “The rule does not require a showing that the land
       ultimately taken was actually specified in the original plans for the project. It need only be
       shown that during the course of the planning or original construction it became evident that
       land so situated would probably be needed for the public use.” United States v. Reynolds, 397
       U.S. 14, 21 (1970).
¶ 84       Similarly, application of Illinois’s “scope of the project” rule requires a two-step project.
       That is, an “original project” must cause an increase or decrease in the value of the
       condemnee’s land, followed by a separate project “conceived independently of and
       subsequent to the original” in which the condemnee’s land is taken. 735 ILCS 30/10-5-60
       (West 2012); see Conti v. Rhode Island Economic Development Corp., 900 A.2d 1221,
       1233-34 (R.I. 2006) (“scope-of-the-project-rule cases often involve drawn out governmental
       projects, piecemeal takings separated by noticeable gaps in time, and some evidence that, in
       the interim, the market values of neighboring properties increased because of the projects”).
¶ 85       The rule ensures that the price of the condemned land reflects the condemnee’s
       reasonable expectation that its land would or would not be taken as part of the original
       project. See Merced Irrigation District v. Woolstenhulme, 483 P.2d 1, 12 (Cal. 1971) (“the
       increase in value of land which is initially expected to be outside the boundaries of a
       proposed improvement, must be recognized to constitute a proper element of just
       compensation”). If the condemnee reasonably did not expect the government to include its
       land as part of the original project, the price should reflect any increase or decrease caused by
       that project. But if the condemnee did reasonably expect the taking as part of the original
       project, the price should not take the existence of that project into account.
¶ 86       The initial question is the meaning of the term “public improvement.” See 735 ILCS
       30/10-5-60 (West 2012). Courts read statutes to ascertain and give effect to the intent of the
       legislature as evidenced by the plain and ordinary meaning of the statute’s language. People
       v. Donoho, 204 Ill. 2d 159, 171 (2003). We may then consider “the reason for the law, the
       problems to be remedied, and the objects and purposes sought.” Id. at 171-72.
¶ 87       “Public improvement” involves the ultimate use of the taken property or the public
       benefit resulting from the taking itself. The statute refers to the “public improvement” in
       terms of the purpose of the taking. 735 ILCS 30/10-5-60 (West 2012). Where land is taken
       for a park or a highway or similar public project, the park or highway is the “improvement.”
       But the government may also take land in a blighted area without a plan for future use. City
       of Chicago v. Barnes, 30 Ill. 2d 255, 256-57 (1964). Where there is no planned use, the
       definition of the “public improvement” becomes more nebulous. Then, the “public
       improvement” is the public benefit that results from the taking.
¶ 88       Here, the “public improvement” is Blommer’s expanded industrial campus, the ultimate
       use of Eychaner’s property.
¶ 89       We next turn to application of the Illinois “scope of the project” rule, which in this case
       turns on whether the taking and the depreciation caused by the PMD occurred as a single
       project or as separate projects “conceived independently” of each other. 735 ILCS

                                                  - 20 -
       30/10-5-60 (West 2012). Like the takings in Miller, 317 U.S. at 376-77, this case involves a
       single project.
¶ 90        The record indicates that the creation of the PMD, the River West TIF, and the taking of
       Eychaner’s land were all a single project. The City began the process of creating the PMD in
       late 1999 with the goal of protecting industrial users like Blommer. The City’s study
       regarding the River West TIF indicated that it was a “financial mechanism necessary to
       implement the goals and objectives of” the PMD. The taking of Eychaner’s land was not only
       an integral part of creating the PMD, but also served to carry out the goals of PMD and River
       West TIF. Namely, the preservation of the City’s industry, prevention of conflicts between
       industrial and residential uses, job creation, and increased tax revenue.
¶ 91        The City argues that the inclusion of Eychaner’s land in the PMD, and the corresponding
       depreciation, was not part of the project to expand Blommer’s factory. But, the City and
       Blommer conceived of the idea to expand Blommer’s industrial campus during the process of
       creating the PMD. Blommer’s support for the PMD was integral to its creation, and the City
       won that support by agreeing to help expand Blommer’s facilities. Indeed, the expansion
       plans, which included Eychaner’s land, were drawn up in May 2000, months before the City
       passed the ordinance creating the PMD.
¶ 92        The City further argues that Eychaner’s land would have been included in the PMD even
       if it was not taken for Blommer’s expansion. This, however, is speculative. No evidence
       indicates what might have happened had the City not agreed to aid Blommer. There might
       have been no PMD at all, or perhaps the boundaries might have been altered. But speculation
       does not provide a basis to support the trial court’s ruling. Cf. Rogers v. Matanda, Inc., 393
       Ill. App. 3d 521, 527 (2009) (“The existence of proximate cause cannot be established by
       speculation, surmise, or conjecture.” (Internal quotation marks omitted.)); Parks v. Brinkman,
       2014 IL App (2d) 130633, ¶ 67 (“Speculation cannot take the place of evidence.”).
       Accordingly, the PMD zoning–as a depreciation proximately caused by the
       improvement–should have been excluded under the Illinois “scope of the project” rule (735
       ILCS 30/10-5-60 (West 2012)), and the trial court erred.
¶ 93        Eychaner characterizes the PMD zoning of his property as downzoning. We disagree.
       Generally, a collateral attack on the zoning at the time of a taking is not permitted in eminent
       domain proceedings. Department of Public Works & Buildings v. Exchange National Bank,
       31 Ill. App. 3d 88, 98 (1975). Downzoning is an exception. Where the condemnor rezones a
       parcel of land to depress its value in future eminent domain proceedings, the condemnee may
       attack the validity of the rezoning ordinance. Id. There is no evidence that the City rezoned
       Eychaner’s land to depress its value.

¶ 94                        Evidence of City’s Motive Behind PMD Zoning
¶ 95       Eychaner next argues that the trial court erred in excluding some evidence of how the
       City adopted the PMD zoning. Having held that the trial court erred in allowing evidence of
       the PMD zoning under the Illinois “scope of the project” rule, the jury should not consider
       how the City adopted the zoning. As our supreme court stated long ago, the purpose in taking
       the land, “[w]hether or not the project is necessary or advisable, or the necessity for taking
       the property, or whether more property is taken than necessary *** are not questions for the
       jury.” St. Clair Housing Authority v. Quirin, 379 Ill. 52, 57 (1942); see Lake County Forest
       Preserve District v. O’Malley, 96 Ill. App. 3d 1084, 1091 (1981) (holding that condemnor

                                                  - 21 -
        may not appeal to jury’s self interests in valuing property).

¶ 96                                         Appraisers’ Testimony
¶ 97        Eychaner raises three issues with the testimony at trial, including the trial court: (i)
        allowing the City’s calling MaRous and Thouvenell, who had once been disclosed as
        Eychaner’s experts; (ii) not permitting Eychaner to cross-examine MaRous on his opinion of
        the reasonable probability of rezoning; and (iii) refusing to strike MaRous’s testimony after
        he violated its in limine order. We review each of these for an abuse of discretion and find
        that the trial court abused its discretion in limiting the cross-examination of MaRous.
¶ 98        As to the first issue, Rule 218 states that “[a]ll dates set for the disclosure of witnesses
        *** shall be chosen to ensure that discovery will be completed not later than 60 days before
        the date on which the trial court reasonably anticipates that trial will commence, unless
        otherwise agreed by the parties. This rule is to be liberally construed to do substantial justice
        between and among the parties.” Ill. S. Ct. R. 218(c) (eff. July 1, 2014). Failure to disclose an
        expert within the 60-day timeframe does not mean the trial court must automatically bar the
        witness. Hartman v. Pittsburgh Corning Corp., 261 Ill. App. 3d 706, 719 (1994). “Rather,
        the imposition of sanctions for a violation of discovery rules has always been, and still
        remains, a matter largely within the sound discretion of the trial court.” (Internal quotation
        marks omitted.) Id. The trial court should consider prejudice and surprise to the opposing
        party when developing a sanction for late designation of expert witnesses. Id. at 720.
¶ 99        The trial court did not abuse its discretion in allowing the City to call MaRous and
        Thouvenell. The City added these two witnesses on October 31, 2012, when the trial was
        scheduled for November 5, 2012. The trial court declined to strike the two witnesses, but
        continued the start of trial to January 22, 2013. This course of action was well within the
        court’s power. Because Eychaner formerly retained these witnesses, there was minimal
        prejudice to Eychaner’s case that could not be cured by a simple continuance and verbal
        sanction. While the judge could have barred MaRous and Thouvenell from testifying, she
        was not required to do so.
¶ 100       Nevertheless, the trial court abused its discretion in limiting Eychaner’s
        cross-examination of MaRous. Illinois Rule of Evidence 611(b) (eff. Jan. 1, 2011) states,
        “Cross-examination should be limited to the subject matter of the direct examination and
        matters affecting the credibility of the witness. The court may, in the exercise of discretion,
        permit inquiry into additional matters as if on direct examination.” Where the trial court
        limited cross- examination, we will only reverse if an abuse of discretion resulted in manifest
        prejudice to the limited party. Bauer v. Memorial Hospital, 377 Ill. App. 3d 895, 915 (2007).
¶ 101       But, the opinion of an expert is only as valid as the bases for that opinion. Perona v.
        Volkswagen of America, Inc., 2014 IL App (1st) 130748, ¶ 51. A litigant may develop on
        cross-examination circumstances within the witness’s knowledge or opinion that explain,
        discredit, or destroy the witness’s testimony on direct although they may incidentally
        constitute new matter that aids the cross-examiner’s case. Anderson v. Mercy, 338 Ill. App.
        3d 685, 689 (2003). Facts, data, and opinions which form the basis of the expert’s opinion
        but which are not disclosed on direct may be developed on cross-examination. Id. The
        cross-examiner may also elicit, emphasize, or otherwise call attention to facts or opinions
        avoided or minimized on direct examination. Id.
¶ 102       On direct examination, MaRous testified as follows:

                                                   - 22 -
                    “Q. [City’s attorney:] *** [Y]ou provided an opinion of value of the subject
                property based on a highest and best use being commercial use permitted under PMD
                5, correct?
                    A. [MaRous:] As part of my opinions, yes.
                                                    ***
                    Q. *** I want to show you Plaintiff’s Exhibit No. 111.
                    Do you recognize–do you understand what this says?
                    A. Yes.
                    Q. And can you read it to the jury?
                    A. Michael MaRous’ opinions as of August 24, 2005, the fair cash market value
                of the subject property based on a highest and best use being a commercial use
                permitted under the existing PMD 5 zoning regulation is $2,550,000. This is
                equivalent to $100 per square foot of land area.
                    Q. And that is your opinion, correct?
                    A. Under that highest and best use, correct.” (Emphases added.)
                On cross-examination, MaRous opined as follows:
                    “Q. [Eychaner’s attorney:] Now, [plaintiff’s exhibit No. 111 is] you’re opinion on
                the assumption that the highest and best use is a commercial use permitted under the
                existing PMD 5 zoning regulations; is that correct?
                                                    ***
                    A. That is correct.
                                                    ***
                    Q. Under the–what are the Uniform Standards of Professional Appraisal Practice?
                    A. They are rules that appraisers are required to follow.
                    Q. And under the Uniform Standards of Professional Appraisal Practice, what is
                an extraordinary assumption?
                    A. It is simply an assumption of something that is not in place that could happen.
                    Q. Okay. And is it correct to say here that this opinion is based on an
                extraordinary assumption that the subject site remains bound to the PMD in
                perpetuity?
                    MR. ASARO [City’s attorney]: Objection, motion in limine. Ask to be heard.
                    THE COURT: Overruled.
                    THE WITNESS [MaRous]: That is correct.” (Emphasis added.)
¶ 103       The City’s limiting of MaRous’s opinion to a canned statement should not have limited
        Eychaner’s cross-examination. MaRous stated on direct that the solicited opinion only
        reflected part of his valuation, and on cross he noted his opinion was based on an
        “extraordinary assumption” that Eychaner’s property could not be rezoned. The court erred
        in disallowing Eychaner from probing the sufficiency of MaRous’s assumptions and the
        soundness of his opinions. Halleck v. Coastal Building Maintenance Co., 269 Ill. App. 3d
        887, 897-98 (1995).
¶ 104       The City argues that the trial court reasonably limited cross-examination of MaRous
        because Eychaner sought to elicit a different opinion from the one raised on direct. We

                                                  - 23 -
        disagree. It is possible to describe every conclusion an expert reaches as a separate opinion. It
        is more accurate to describe MaRous’s opinion regarding the reasonable probability of
        rezoning as an assumption underlying his valuation opinion. The weaknesses and strengths of
        assumptions underlying an expert’s opinion constitute an area rightly explored and
        challenged on cross-examination. See People v. Pasch, 152 Ill. 2d 133, 179 (1992) (holding
        cross-examiner may probe expert’s qualifications, experience, sincerity, weaknesses in basis,
        sufficiency of assumptions, soundness of opinion, and material reviewed but not relied on).
        Eychaner was entitled to impeach MaRous on cross-examination with his own opinion. This
        would undermine the reliability of MaRous’s valuation opinion.
¶ 105       Last, the trial court did not abuse its discretion in refusing to strike MaRous’s testimony
        for violating its in limine order. While MaRous did identify Eychaner as the one who
        originally retained him, the trial court struck that testimony. It later gave a curative
        instruction that the jury should disregard and not consider the statement. “A jury is presumed
        to have followed the court’s instruction to disregard testimony.” Buckholtz v. MacNeal
        Hospital, 337 Ill. App. 3d 163, 170 (2003). Eychaner submits no proof that the jury failed to
        follow the trial judge’s instruction. See Kamp v. Preis, 332 Ill. App. 3d 1115, 1127 (2002) (a
        claim of prejudice from stricken testimony without firm basis does not indicate abuse of
        discretion). But the jury knowing that Eychaner originally retained MaRous may have
        compounded the other errors already noted. We are confident that the parties and witnesses
        will strictly comply with the trial court’s rulings on motion in limine on remand.

¶ 106                                       The Jury Verdict
¶ 107       Eychaner argues that the jury’s verdict was the product of a clear and palpable mistake
        based on the above errors. Because we are reversing for a new trial, we decline to address
        this issue.

¶ 108      Affirmed in part and reversed in part. Cause remanded.




                                                   - 24 -